DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/10/2021 is treated as an amendment responded to the Non-Final Office action 12/12/2019 and the Final Office action 09/16/202 is withdrawn. The amendment is entered and acknowledged by the Examiner. Claims 61 and 99-100 have been amended. Claims 1-60, 62-63, 67, 73-74, 79, 85, and 101-137 have been canceled. Claims 61, 64-66, 68-72, 75-78, 80—84, 86-100 are currently pending in the instant application.
The objection to the abstract is withdrawn in view of Applicant’s amendment.
The rejection of claims 67 and 85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 61, 64-65, 67-78, 80, 85-89, and 93-100 under 35 U.S.C. 102(a)(1) as being anticipated by Cable (US 2013/0001094 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 64-65 under 35 U.S.C. 102(a)(1) as being anticipated by Cable (US 2013/0001094 A1) is withdrawn in view of Applicant’s amendment.
withdrawn in view of Applicant’s amendment.
The rejection of claim 91 under 35 U.S.C. 103 as being unpatentable over Cable (US 2013/0001094 A1) in view of Ju (CN 101746758 A) is withdrawn in view of Applicant’s amendment.
(New Grounds of Rejection)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 97 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 requires the features of “the electrode structure is adapted to be removably attached to an apparatus”. It is unclear what the phrase “removably attached” means to meet the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 61, 64-66, 68-72, 75-78, 80-84, 86-90, and 93-100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an article to “Galvanic Cell Studies Involving Calcium Carbide Solutions” (hereinafter Morris).
Initially, it should be noted that the Morris reference is cited in the IDS filed on 01/10/2018 at citation A129. 
Regarding claim 61, the amendment to the instant claim to include a limitation of “capable of producing an elemental carbon material”. It has been held by the court that the recitation that an element is "adapted to" perform or is "capable of” performing a function is not a positive limitation but only requires the ability to so perform. The recitation of a Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). Nonetheless, Morris discloses a galvanic cell (the claimed electrochemical cell apparatus) comprising an anode and a cathode wherein the galvanic cell produces (2C) elemental carbon material (See Abstract and page 570; CaC2(soln)↔Ca(soln)+2C(electrode or crucible)). Thus, the galvanic cell of Morris is capable of producing an elemental carbon material as claimed. Morris also discloses that the anode comprises a carbide compound, i.e., CaC2 (See page 570). Morris further discloses that the electrodes (anode and cathode) are immersed (in contact with) in an electrolyte solution and the electrolyte solution comprises a metal salt therein (See page 571, Electrolyte Section). The CaCl2 and CaC2 of Morris are considered metal salt that are dissolved in the electrolyte solution. The word “solution” in the phrase “electrolyte solution” indicates that the solution contains a solvent including organic solvent.
Regarding claims 64-66, the carbide compound, i.e., CaC2, of Morris includes calcium carbide (See page 570). The calcium carbide of Morris fulfills the claimed salt-like carbide. 
Regarding claims 68 and 86, Morris discloses a carbide compound, i.e., calcium carbide, utilize in the same application as claimed. Thus, the carbide compound of Morris is expected to have the same or substantially same conductive property as 
Regarding claims 69-70 and 87-89, Morris discloses that the carbide compound, i.e., calcium carbide (See page 570). Calcium carbide naturally exists in crystalline form (in form of individual pieces or particles) as recited in claims 69 and 87. Given that calcium carbide is in crystalline form, they are usually in micron or submicron size. Therefore, the particle size of the crystalline inherently is less than one centimeter size recited in claims 70 and 88-89.
Regarding claim 71, Morris discloses that the anode (calcium electrode) comprises of electrically conductive material (iron (Fe) thimble mixed with calcium metal-salt (See page 570). Since the anode contains a mixture of carbide chemical compound (calcium metal-salt, i.e., CaC2) and Fe, the carbide chemical compound is in contact with at least one electrically conductive material.

Regarding claim 78, Morris discloses that the electrodes (anode and cathode) are immersed (in contact with) in an electrolyte solution and the electrolyte solution comprises a metal salt therein (See page 571, Electrolyte Section). The CaCl2 and CaC2 of Morris are considered metal salt that are dissolved in the electrolyte solution. The word “solution” in the phrase “electrolyte solution” indicates that the solution contains a solvent including organic solvent. 
Regarding claim 75, Morris discloses that the cathode comprises austenite (iron metal) (See page 571, Electrode Section).
Regarding claim 76, Morris discloses that the galvanic cell comprises porous metal diffusion barrier (dotted line) (See page 570, left column). The porous metal diffusion barrier is an ion exchange membrane.
Regarding claim 77, Morris discloses that the galvanic cell comprises an external d-c power source (See connecting pages 572-573 and page 574, Influence of External Current).
Regarding claim 80, Morris discloses that the anode may comprises a mixture of compounds including carbide compound, 
Regarding claims 81-84, the carbide compound, i.e., CaC2, of Morris includes calcium carbide (See page 570). The calcium carbide structure of Morris fulfills the claimed calcium carbide and the claimed calcium acetylide as they are one and the same.
Regarding claim 90, Morris discloses that the galvanic cell comprises of anode and cathode comprises of CaC2 (calcium carbide) separated by dotted line (a porous metal diffusion barrier) (See page 570, Right Column). 
Regarding claims 93 and 95, Morris discloses that the anode comprises a carbide compound (CaC2) in a steel crucible container (See pages 570-501).
Regarding claim 94, Morris discloses that the anode comprises a carbide compound (CaC2) in a steel crucible container (See pages 570-501). The container includes an electrolyte solution (fluid) to immersed the anode/cathode (See page 571); thereby, fulfilling the limitation of allowing a fluid to enter an opening of the container. 
Regarding claim 96, Morris discloses that the galvanic cell comprises of steel rods to serve as an electrode lead (See page 571, top right column).

Regarding claim 98, Morris discloses that the galvanic cell comprises an anode and a cathode (See page 571, FIG. 1). The anode and cathode are current collectors.
Regarding claims 99-100, Morris discloses that the anode (electrode structure) comprises a carbide compound, i.e., calcium carbide (See page 570); thus, the carbide compound would be sufficient conductivity to function as an anode as claimed.
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Morris.
Morris is relied upon as set forth above.

However, it is well known and commonly practice to utilize pure raw materials to formula electrochemical cell apparatus because impurities in said raw materials would lead to poor performance of the apparatus, such as poor charge-discharge capacities and poor charge-discharge cycle characteristics. A person skilled in the art knowing the negative effect of cause by impurities would be motivated to use raw materials having high purity. Therefore, it would have been obviously for a skilled artisan to use a raw material such as carbide compound of Morris with a purity if at least about 95% in order to improve performance of the apparatus.  
Claims 92 is rejected under 35 U.S.C. 103 as being unpatentable over Morris as applied to the above claims, and further in view of Bito (US 5,939,224).
Morris is relied upon as set forth above.
Regarding claim 92, Morris failed to disclose a binder for the carbide chemical compound (calcium carbide) as claimed.
Bito discloses a negative electrode active material (an anode) comprises an alkali metal carbide including calcium carbide (CaC2) (See Col. 2, line 24). Bito also discloses that the carbide active material is mixed with polyethylene binder 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to formula the anode of Morris with a binder, as taught by Bito, in order to have large charge-discharge capacities and excellent charge-discharge cycle characteristics as suggested by Bito. Therefore, a person skilled in the art would have a reasonable expectation of success for substituting one carbide compound for another.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. US 
Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761